DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gameplay switch input" in pg. 51 line 3, however, it is unclear, whether "the gameplay switch input" is different from the recited “a gameplay switch”.  Thus, deemed indefinite.  Also, claims 6 and 8 recite “the gameplay switch” which has the same issue as stated above.
Dependent claims 2-5, 7, and 9-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140287818 to Chan et al (Chan) in view of US Pub. 20120086630 to Zhu et al (Zhu).

Claim 1. Chan discloses a system for transferring video game execution, the system comprising: 
a computer system that includes at least one hardware processor and electronic memory, the at least one hardware processor of the computer system (Fig. 1, 130, and ¶27) configured to: 
execute, based on gameplay input provided by a user, a first computer application for a video game based on execution the first computer application (¶24), 
while the first computer application is being used to play the video game, communicate state data regarding the video game to another computer system (¶61); and 
a network of computing resources that includes a processing system with at least one hardware processor, the processing system of the network of computing resources (Fig. 1, 140, and ¶30) configured to: 
receive the state data that is communicated from the computer system (¶43), 
continually execute, without outputting images of a virtual game space of the video game for consumption by the user, a second computer application for the video game that processes the received state data (¶7, “application state backup”, and ¶43, i.e., continually provided with most up-to-date state, for instance, although the application state data is continually sent to a second device, gameplay related to the installed game application is not presented on the second device until the first device is turned off and the second device is activated by a user, also see ¶24), 
based on reception of a gameplay switch (¶50, “commands, instructions”, and ¶65), continually execute the second computer application for the video game (¶¶51 and 56), and 
subsequent to the gameplay switch input, generate the video game and communicate to an electronic device for display thereon to allow playing the video game (¶¶24, 43, 51, and 65).
	However, Chan fails to explicitly disclose:
generate images that are displayed; and
generate images of the virtual game space of the video game and communicate the generated images to an electronic device for display thereon to allow playing the video game (emphasis added).
	Zhu teaches generate images that are displayed; and generate images of the virtual game space of the video game and communicate the generated images to an electronic device for display thereon to allow playing the video game (Figs. 9, 11, and 15, and ¶¶88, 94, and 107).  The gaming system of Chan would have motivation to use the teachings of Zhu in order to provide an easy transition of first playing a game on large relatively stationary game terminals to playing the game on a portable device, in doing so allows a person to remotely and comfortably play the game from a large range of locations which would provide game players with a better gaming experience.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Chan with the teachings of Zhu in order to provide an easy transition of first playing a game on large relatively stationary game terminals to playing the game on a portable device, in doing so allows a person to remotely and comfortably play the game from a large range of locations which would provide game players with a better gaming experience.

Claim 2. Chan discloses wherein the processing system is further configured to: 
determine availability of a computer network in connection with another computer device and based on the determined availability of the computer network, start the second computer application for the video game (¶¶62 and 63).

Claim 3. Chan discloses wherein the computer system is the electronic device (¶24).

Claim 4. Chan in view of Zhu teaches wherein the electronic device is a television (see Zhu ¶49, “television”).

Claim 5. Chan discloses wherein the electronic device is a mobile computing device (¶25).

Claim 6. Chan in view of Zhu teaches wherein, subsequent to the gameplay switch, the processing system is further configured to receive remote gameplay input from the user, wherein the remote gameplay input is used to provide input to control aspects of the video game (see Chan ¶70; and see Zhu ¶52).

Claim 7. Chan in view of Zhu teaches wherein the gameplay input provided by the user is provided via a mobile device and the generated images that are communicated are displayed on the mobile device (see Zhu Figs. 9, 11, and 15, and ¶¶88, 94, and 107).

Claim 8. Chan discloses wherein reception of the gameplay switch causes a switch notification to be transmitted to the computer system (¶65).

Claim 9. Chan discloses wherein the switch notification causes the computer system to change execution of the first computer application (¶65).

Claim 10. Chan in view of Zhu teaches wherein the state data includes data to reproduce the state of the video game by using the processing system, wherein the state data includes positional data of a plurality of virtual objects that are located within a virtual space of the video game (see Zhu Figs. 9, 11, and 15, and ¶¶88, 94, and 107).

Claims 11 and 17. Chan discloses a system for transferring video game execution, the system comprising: 
(as required by claim 17) a non-transitory computer readable storage medium storing executable instructions for use by a processing system that is included a part of a distributed, network-based computer system, the processing system including at least one hardware processor (Figs, 1, 3, and 4, and ¶¶25, 46, and 48), the stored executable instructions including instructions that are configured to cause the at least one hardware processor to perform operations comprising:
a processing system that is included a part of a network accessible computer system, the processing system including at least one hardware processor (Fig. 1, 140, and ¶30), the processing system configured to:
receive, via an electronic data network, state data that is communicated from a first computing device (Fig. 1, 130, and ¶27) that is being used by a user to play a video game (¶24) via a locally provided application program (¶43); 
continually execute a computer application in a first mode (¶¶24 and 50, for instance, playing the game on the first device is interpreted as the first mode) for the video game that operates by processing the state data to modify a state of the video game without providing images of a virtual game space of the video game for consumption by the user (¶7, “application state backup”, and ¶43, i.e., continually provided with most up-to-date state, for instance, although the application state data is continually sent to a second device, gameplay related to the installed game application is not presented on the second device until the first device is turned off and the second device is activated by a user, also see ¶24); 
based on reception of a gameplay switch command (¶50, “commands, instructions”, and ¶65), switch to operating in a second mode where the computer application for the video game continually executes (¶¶51 and 56, for instance, playing game on a second device is interpreted as the second mode); and 
in the second mode, the video game and communicate to an electronic device to allow playing the video game by the user without relying on execution of the locally provided application program (¶¶43, 51, and 65, note, the second device uses an application installed on it as disclosed in ¶56).
However, Chan fails to explicitly disclose generate images of the virtual game space of the video game and communicate the generated images to an electronic device for display on a display device to allow playing the video game by the user for generating images of the virtual game space of the video game (emphasis added).
	Zhu teaches generate images of the virtual game space of the video game and communicate the generated images to an electronic device for display on a display device to allow playing the video game by the user for generating images of the virtual game space of the video game (Figs. 9, 11, and 15, and ¶¶88, 94, and 107).  The gaming system of Chan would have motivation to use the teachings of Zhu in order to provide an easy transition of first playing a game on large relatively stationary game terminals to playing the game on a portable device, in doing so allows a person to remotely and comfortably play the game from a large range of locations which would provide game players with a better gaming experience.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Chan with the teachings of Zhu in order to provide an easy transition of first playing a game on large relatively stationary game terminals to playing the game on a portable device, in doing so allows a person to remotely and comfortably play the game from a large range of locations which would provide game players with a better gaming experience.

Claim 12. Chan discloses wherein the processing system is further configured to: 
receive a network status indication; and 
based on reception of the network status indication start the computer application for the video game in the first mode and begin processing state data that is received (¶¶62 and 63).

Claim 13. Chan discloses wherein the first computing device and the electronic device are different (¶27, e.g. one device is a laptop and the other a smart phone).

Claim 14. Chan discloses wherein the first computing device and the electronic device are the same (¶27, e.g. both devices are smart phones).

Claim 15. Chan discloses wherein, while in the first mode, no input provided via an input device that is being used by the user to play the video game is used as input data for the computer application that is continually executing in the first mode (¶24, for instance, while the game is being played at the first device there is no input at the second device).

Claim 16. Chan discloses wherein the network accessible computing system is a cloud-based computer system (Fig. 1, 110, and ¶25), 
wherein, during the first mode, the state of the video game on the cloud-based computer system is synchronized with a state of the video game on the first computing device (¶26).

Claim 18. Chan discloses wherein the operations further comprise: 
receiving a network status indication; and 
based on reception of the network status indication, starting the computer application for the video game in the first mode and begin processing state data that is received (¶¶62 and 63).

Claim 19. Chan discloses wherein the first computing device and the electronic device are the same (¶27, e.g. both devices are smart phones).

Claim 20. Chan in view of Zhu teaches wherein the operations further comprise: 
in the second mode, processing gameplay input that is provided by a user to an input device that is coupled to the electronic device, wherein the gameplay input is used to control aspects of the video game (see Chan ¶75, for instance, the user can now use the second device to play the game; and see Zhu Fig. 9, and ¶88).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8 and 9 of U.S. Patent No. 11179630. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of both the instant application and the patented case recite similar key features including: 
(see claim 1 of instant application) “continually execute, without outputting images of a virtual game space of the video game for consumption by the user, a second computer application for the video game that processes the received state data, 
based on reception of a gameplay switch, continually execute the second computer application for the video game, and 
subsequent to the gameplay switch input, generate images of the virtual game space of the video game and communicate the generated images to an electronic device for display thereon to allow playing the video game”; and
 (see claim 1 of patented case) “continually execute, without outputting images of a virtual game space of the video game, a second computer application for the video game that processes the received state data that is being streamed from the first computing device, and 
based on reception of a gameplay switch input, continually execute the second computer application for the video game and output images of the virtual game space of the video game to a display device to thereby transfer control of playing the video game from the first computing device to the second computing device”. 
Regarding claim 8, see claim 5 of the patented case.
Regarding claim 9, see claim 6 of the patented case.
Regarding claim 10, see claims 8 and 9 of the patented case.
Regarding claims 11 and 17, see claim 1 of the patented case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715